UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1680


MELVIN AUGUSTO MENDEZ-AGUILAR,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 24, 2019                                       Decided: January 30, 2019


Before KING, DUNCAN, and AGEE, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per curiam opinion.


Rachel L. Rado, THE LAW OFFICES OF RACHEL L. RADO, LLC, Boston,
Massachusetts, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony P.
Nicastro, Assistant Director, Joanna L. Watson, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Augusto Mendez-Aguilar, a native and citizen of Guatemala, petitions for

review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal

from the immigration judge’s decision denying his motion to reopen and rescind his in

absentia removal order. Mendez-Aguilar contends that the Board erred in affirming the

IJ’s decision denying reopening and abused its discretion by declining to use its sua sponte

authority to reopen proceedings. We deny in part and dismiss in part the petition for

review.

       We find no reason to disturb the Board’s affirmance of the IJ’s decision denying

reopening as the record establishes that Mendez-Aguilar received proper notice of the

hearing. Accordingly, we deny in part the petition for review. We also dismiss in part the

petition for review because we are without jurisdiction to review the Board’s decision not

to sua sponte reopen proceedings. See Lawrence v. Lynch, 826 F.3d 198, 206 (4th Cir.

2016). We also deny Mendez-Aguilar’s motion to supplement the record. See 8 U.S.C.

§ 1252(b)(4)(a) (2012).

       Accordingly, we deny in part and dismiss in part the petition for review and deny

the motion to supplement the record. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED IN PART,
                                                                   DISMISSED IN PART




                                             2